Title: To George Washington from John Laurens, 7 January 1781
From: Laurens, John
To: Washington, George


                        
                            My Dear General
                            Morris Town 7th Jany 1781
                        
                        On my arrival at this place last night, I learnt that Major Fishburn had announced Your Excellencys intention
                            of coming this way immediately—The uncertainty of whether you wd give a preference to the boon-town road or that by Mr
                            Lotts, and the indispensibility of a conference with Your Excellency on the subject of my mission to Europe, determine me
                            to expect your here. 
                        Generals St Clair and de lafayette will inform Your Excellency of their embassy to the mutiners—General
                            Wayne with Cols Stewart and Butler remained among them with a view of disuniting them and endeavouring to effect a
                            secession of Stewarts Regiment. I am sorry to say, that from the circumstances of their organizing themselves &
                            appointing officers of their own, as well as every other part of their conduct—I am persuaded nothing but a superior
                            investing Force will reduce them to reason—Hitherto they have proceeded without opposition—far from experiencing any
                            inconvenience—they enjoy all the advantages they could wish from the change—and consequently have no motive to return to
                            their duty—Our officers have treated and harangued under every disadvantage—as the Leaders of the Mutiny have hitherto
                            felt themselves capable of giving the Law—in my opinion the sooner decisive measures are taken—the greater facility there
                            will be in terminating this unhappy affair and the fewer lives will be sacrificed. A superior force properly disposed, and
                            a proclamation from Your Excellency will make members return to their colours—and obviate the necessity
                            of coming to blows. The Force of Jersey and Pennsilvania, with a detachement from the Continental Army are certainly
                            adequate to this business—Happily the Enemy are much reduced by detachments. I have the honor to be with every sentiment
                            of attachment and respect Your Excellencys most .
                        
                            John Laurens
                            
                        
                    